CM/ECF - California Central District                      https://ecf.cacd.circ9.dcn/cgi-bin/DktRpt.pl?509393566995853-L_1_0-1
                    Case 1:20-cr-00015-LMB Document 7 Filed 12/27/19 Page 1 of 23 PageID# 19
                                                                                               CLOSED,SEALED

                          UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA (Western Division - Los Angeles)
         CRIMINAL DOCKET FOR CASE #: 2:19-mj-05288-DUTY All Defendants *SEALED*
                                  Internal Use Only


         Case title: USA v. Wu                                     Date Filed: 12/12/2019
                                                                   Date Terminated: 12/19/2019


         Assigned to: Duty Magistrate Judge

         Defendant (1)
         Xueyong Wu                                 represented by Barry L Greenhalgh
         TERMINATED: 12/19/2019                                    Law Office of Barry L Greenhalgh
                                                                   16633 Ventura Boulevard Suite 1405
                                                                   Encino, CA 91436
                                                                   818-788-9909
                                                                   Fax: 818-788-3930
                                                                   Email: blgbarry@aol.com
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED
                                                                   Designation: Retained

                                                                   Carel Ale
                                                                   Federal Public Defenders Office
                                                                   321 East 2nd Street
                                                                   Los Angeles, CA 90012
                                                                   213-894-5186
                                                                   Fax: 213-894-0081
                                                                   Email: carel_ale@fd.org
                                                                   TERMINATED: 12/17/2019
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED
                                                                   Designation: Public Defender or
                                                                   Community Defender Appointment

         Pending Counts                                            Disposition
         None

         Highest Offense Level (Opening)
         None

         Terminated Counts                                         Disposition
         None


1 of 3                                                                                                    12/26/2019, 2:47 PM
CM/ECF - California Central District                                    https://ecf.cacd.circ9.dcn/cgi-bin/DktRpt.pl?509393566995853-L_1_0-1
                     Case 1:20-cr-00015-LMB Document 7 Filed 12/27/19 Page 2 of 23 PageID# 20


         Highest Offense Level (Terminated)
         None

         Complaints                                                              Disposition
                                                                                 Defendant is ordered HELD to ANSWER
         Defendant in violation of 21:846,
                                                                                 to the USDC, Eastern District of Virginia
         18:1956(h)
                                                                                 at Alexandria



         Plaintiff
         USA                                                     represented by US Attorney's Office
                                                                                AUSA - Office of US Attorney
                                                                                Criminal Div - US Courthouse
                                                                                312 N Spring St, 12th Floor
                                                                                Los Angeles, CA 90012-4700
                                                                                213-894-2434
                                                                                Email: USACAC.Criminal@usdoj.gov
                                                                                LEAD ATTORNEY
                                                                                ATTORNEY TO BE NOTICED
                                                                                Designation: Assistant US Attorney


          Date Filed             #        Docket Text
          12/11/2019                      (Court only) ***Defendant Xueyong Wu ARRESTED (Rule 5(c)(3)) (ja)
                                          (Entered: 12/16/2019)
          12/12/2019                   1 AFFIDAVIT RE: OUT-OF-DISTRICT WARRANT (Rule 5(c)(3)) filed as to
                                         defendant Xueyong Wu, originating in the Eastern District of Virginia. Defendant
                                         charged in violation of: 21:846, 18:1956(h). Signed by agent William Murray,
                                         DEA, Special Agent. (ja) (Entered: 12/16/2019)
          12/12/2019                   2 REPORT COMMENCING CRIMINAL ACTION as to Defendant Xueyong Wu;
                                         defendants Year of Birth: 1979; date of arrest: 12/11/2019 (ja) (Entered:
                                         12/16/2019)
          12/12/2019                   3 Copy of Sealed Complaint issued by the USDC Eastern District of Virginia as to
                                         Defendant Xueyong Wu (ja) (Entered: 12/17/2019)
          12/12/2019                   4 MINUTES OF ARREST ON OUT OF DISTRICT WARRANT held before
                                         Magistrate Judge Alexander F. MacKinnon as to Defendant Xueyong Wu
                                         Defendant arraigned and states true name is as charged. Attorney: Carel Ale for
                                         Xueyong Wu, Deputy Federal Public Defender, present. Detention Hearing set for
                                         12/17/2019 03:00 PM before Magistrate Judge Alexander F. MacKinnon.
                                         (CANTONESE) INTERPRETER Required as to Defendant Xueyong Wu. $400 -
                                         today proceedings; $150 per hour for any further proceedings in CACD. Court
                                         Smart: CS 12/12/19. (ja) (Entered: 12/17/2019)
          12/12/2019                   5 NOTICE OF REQUEST FOR DETENTION filed by Plaintiff USA as to
                                         Defendant Xueyong Wu (ja) (Entered: 12/17/2019)


2 of 3                                                                                                                  12/26/2019, 2:47 PM
CM/ECF - California Central District                                    https://ecf.cacd.circ9.dcn/cgi-bin/DktRpt.pl?509393566995853-L_1_0-1
                    Case 1:20-cr-00015-LMB Document 7 Filed 12/27/19 Page 3 of 23 PageID# 21

          12/12/2019                   6 FINANCIAL AFFIDAVIT filed as to Defendant Xueyong Wu. (Not for Public
                                         View pursuant to the E-Government Act of 2002) (ja) (Entered: 12/17/2019)
          12/12/2019                   7 ADVISEMENT OF STATUTORY & CONSTITUTIONAL RIGHTS filed by
                                         Defendant Xueyong Wu. (ja) (Entered: 12/17/2019)
          12/16/2019                   9 DECLARATION of SARAH WU (ja) (Entered: 12/26/2019)
          12/17/2019               10 MINUTES OF RULE 5(c)(3) REMOVAL/ARRIVAL OF PROCESS
                                      HEARING/DETENTION HEARING held before Magistrate Judge Alexander F.
                                      MacKinnon as to Defendant Xueyong Wu. The Court Orders the defendant
                                      permanently detained. Court orders defendant held to answer to Eastern District
                                      of Virginia. Warrant of Removal and final commitment to issue. Barn L.
                                      Greenhalgh substituted in as retained counsel for defendant. Court Smart: CS
                                      12/17/19. (ja) (Entered: 12/26/2019)
          12/17/2019               11 ORDER OF DETENTION by Magistrate Judge Alexander F. MacKinnon as to
                                      Defendant Xueyong Wu (ja) (Entered: 12/26/2019)
          12/17/2019               12 ORDER ON REQUEST for Approval of Substitution or Withdrawal of Attorney
                                      as to Xueyong Wu. Attorney Carel Ale terminated in case as to Xueyong Wu;
                                      attorney Barry L Greenhalgh added as to defendant Xueyong Wu. (ja) (Entered:
                                      12/26/2019)
          12/17/2019               13 WAIVER OF RIGHTS approved by Magistrate Judge Alexander F. MacKinnon
                                      as to Defendant Xueyong Wu. (ja) (Entered: 12/26/2019)
          12/19/2019                   8 MINUTES OF IN CHAMBERS ORDER by Magistrate Judge Alexander F.
                                         MacKinnon Denying Authorization of Interpreter as to Defendant Xueyong Wu.
                                         Court Smart: CS 12/19/19. (ja) (Entered: 12/23/2019)
          12/19/2019               14 WARRANT OF REMOVAL AND COMMITMENT by Magistrate Judge
                                      Alexander F. MacKinnon that Defendant Xueyong Wu be removed to the Eastern
                                      District of Virginia (ja) (Entered: 12/26/2019)
          12/19/2019                      (Court only) ***Magistrate Case Terminated (ja) (Entered: 12/26/2019)

          12/26/2019                      Notice to Eastern District of Virginia of a SEALED Rule 5 Initial Appearance as
                                          to Defendant Xueyong Wu. Your case number is: 1:19MJ527. The clerk will
                                          transmit ALL restricted documents via email. If you require certified copies of
                                          any documents, please send a request to email address CrimIntakeCourtDocs-
                                          LA@cacd.uscourts.gov (ja) (Entered: 12/26/2019)




3 of 3                                                                                                                  12/26/2019, 2:47 PM
                Case 1:20-cr-00015-LMB Document 7 Filed 12/27/19 Page 4 of 23 PageID# 22
                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

                                      CRIMINAL MINUTES – GENERAL


Case No.         19-05288M                                                                    Date: December 19, 2019


Present: The Honorable: Alexander F. MacKinnon, U.S. Magistrate Judge


Interpreter                N/A
                   Ilene Bernal                                 N/A                                         N/A
                    Deputy Clerk                     Court Reporter / Recorder                     Assistant U.S. Attorney


  U.S.A. v. Defendant(s)           Present Cust    Bond                Attorneys for Defendants:                Present App   Ret
  XUEGONG WU                        N/A     X                          Barry L. Greenhalgh                          N/A        x




Proceedings: (In Chambers) Order Denying Authorization of Interpreter

        Each custodial facility has its own requirements, and the Court will not issue an order that would supersede
those requirements. The Court has also been unable to locate Ms. Wu on Federal or State Court lists of approved
interpreters. Accordingly, the motion is denied.




                                                                                                                       :
                                                                               Initials of Deputy Clerk               ib




CR-11 (04/15)                                     Criminal Minutes – General                            Page 1 of 1
            Case 1:20-cr-00015-LMB Document 7 Filed 12/27/19 Page 5 of 23 PageID# 23

                                                                                                                      7
                                                                                                                      1




                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA

                                                                     CASE NUMBER

                                                       Plaintiffs)
                                    V.


                                                                          '~~R8P69~H)ORDER ON REQUEST FOR
                                                                             APPROVAL OF SUBSTITUTION OR
                                                     Defendants)
                                                                              WITHDRAWAL OF ATTORNEY


         The Court hereby orders that the request o£

~~g y~~'~                        ~~                 ❑Plaintiff ~fendant ❑Other
                     Name ofParty

to substitute        ~~~~j,~ y              ~t~~~C~/(J~~fj~-~~ ~j~                                               who is

           Retained Counsel              ❑Counsel appointed by the Court(Criminal cases only)              ❑Pro Se

       633 l/~r~ ~e~~ ~ ~` «~S
                                                              Street Address


                            City, State, Zip                                                     E-Mail Addre


                     Telephone Number                          Fax Number                       ateBar Number

as attorney of record instead of ~~~~ ~~~ ~~~,~,o~,~~, ~~~~~
                                                     List all attorneysfrom samefirm or agency who are




is hereby               GRANTED             ❑DENIED

The clerk is hereby ordered to terminate Notices of Electronic Filing for the withdrawing attorneys) in this case.


         Dated            t ~[1~~jL ~                                                                  ~r~
                                                                                             /U.S. Magistrate Judge



G-01 ORDER (09/17)          (PROPOSED)ORDER ON REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF ATTORNEY
            Case 1:20-cr-00015-LMB Document 7 Filed 12/27/19 Page 6 of 23 PageID# 24



                                                     URT
                                                              i
                       UNITED STATES DISTRICT CO
                                                  IFO RNIA
                      CENTRAL DISTRICT OF CAL
                                        cASE NUMBEx:
UNITED STATES OF AMERICA,     PLAINTIFF


                              ~~                                              l~ u~
                                                                                       WAIVER OF RIGHTS
                                                                                    (OUT OF DISTRICT CASES)
  ~~-~~~                      ~~
                                               DEFENDANT.


                                                                        a District of                       1
                                                  g in the
       I understand that charges are pendin                            and that I have bee n awe s ~ d in this district and
                           c ~, .~ ~   ~   `~~  C
alleging violation of ~ and Section /Probation /Supervised Release)
                         (Title                                                                           i
                   ted  Stat es Magi stra te Jud  ge, who  has informed me of the charges) an
taken before a Uni                                                                                                ~~FD
                              tity hear ing  to det  ermine whethe  r I am the person named ire ~~~
       (1)      have an  iden                                                                  ~ '~~                STRICT
       (2)      arrival of process;
                                                                                                        ~~~ ~~b/9
-Check one only-
                                                                                                 V~ ~~To,~c~ ~
         UD IN  G  PR  OB  AT IO  N   OR   SUP  ERVISED RELEASE CASES:
[~ EX CL                                                                                    informatio
                                                   an indictment has been returned or an
   (3)    have a preliminary hearing (unless                                      has bee n committed by me, e
                      whe the r ther e is pro bab le cau se to believe an offense
          determine
                                                        district of prosecution; and
          hearing to be held in this district or the                                   .R.Crim.P., in order to plead
          requ est tran sfer of the pro cee din gs to this district under Rule 20, Fed
   (4)
                    guilty.
                                               RELEASE CASES:
 ❑        PROBATION OR SUPERVISED                                                                       rict, and I am
                           imin ary hear ing (if the viol ation charged allegedly occurred in this dist
               have a prel                                                                                     whether
          (3)
                                sole ly on that cha rge ) und er Rul e 32.1(b), Fed.R.Crim.P., to determine
               held in custody                                                                      pervised release.
                                                           e violated the terms of my probation/su
               there is probable cause to believe I hav
                                      RIGHTS) TO:
            I HEREBY WAIVE(GIVE UP)MY

             r~     have an identity hearing
             r•~    arrival of process
             ►~     have a preliminary hearing                                                      a preliminary hearing
                                                             been informed thatIhave no right to
             n      have an identity hearing, andIhave                                                        secuting
                                  tity hea ring , but Irequ est that a preliminary hearing be held in the pro
              ■     have an iden
                    district.



                                                             ve~cu~c wurue




  Date: ~2—~/ ,~ ~ / ~'7                                     United States Magistrate Jud

                                                                                                                 language.
                                      defendant in the
  Ihave translated this Waiver to the

   Date:                                                          nterpreter(if



                                                                 DIST             RICT CASES)
                                        WAIVER OF RIGHTS (OUT OF
     M-14 (09/09)
            Case 1:20-cr-00015-LMB Document 7 Filed 12/27/19 Page 7 of 23 PageID# 25




                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA
United States of America                                                   CASE NUMBER:

                                                                                                       19-05288M
                                                       PLAINTIFFS)
                                   v.
XUEYONG WU,                                                                     FINAL COMMITMENT AND WARRANT OF REMOVAL
                                                                                   EASTERN            District of         VIRGINIA
                                                      DEFENDANT(S).        At                        ALEXANDRIA
                                                                                                       (City)

To: United States Marshal for the Central District of California

The above-named defendant is hereby remanded to your custody and you are hereby ORDERED to remove him/her forthwith, along
with a certified copy of this Commitment, to the custodian of a place of confinement within the District of Origin, approved by the
Attorney General of the United States, where the defendant shall be received and safely kept until discharged in due course of law.

This defendant was arrested in this District after the filing of a(n):
❑   Indictment              ❑           Information                   6~        Complaint                ❑           Order of court
❑   Pretrial Release         ❑          Probation                     ❑         Supervised Release       ❑           Violation Notice
    Violation Petition                  Violation Petition                      Violation Petition

charging him or her with (brief description of offense) Conspiracy to distribute five kilograms or more of cocaine, a Schedule II
controlled substance; Conspiracy to commit money laundering

I~ in violation of Title 21; ~ g                             United States Code, Section (s) g46; 1956(h)

❑    in violation of the conditions of his or her pretrial release imposed by the court.

❑    in violation ofthe conditions of his or her supervision imposed by the court.
The defendant has now:
f~ duly waived arrival of process.
 C~ duly waived identity hearing before me on 12/17/19
      duly waived preliminary hearing before me on 12/17/19
 ❑ had a preliminary hearing before me on                                                  ,and it appears that there is probable cause
      to believe that the offense so charged has been committed and that the defendant has committed it.
  ❑ had an identity hearing before me on                                          ,and it appears that the defendant is the person
      named as  charged,   and:
      ❑ Bail has been set at $                                   but has not been posted.
      ❑ No bail has been set.
           Permanent detention has been ordered.
      ❑ Temporary d tention has been ordered.                                                           ~r
                                                                                        ~c. ~-
             ~ ~' l a ~U~
  Date                                                  United States Magistrate Judg
                                                                      RETURN
Received this commitment and designated prisoner on                                                        and on
committed him to                                                                                 and left with the custodian at the same time
a certified copy of the within temporary commitment.
                                                             United States Marshal, Central District of California

Date                                                         Deputy

 M-15(01/09)                                  FINAL COMMITMENT AND WARRANT OF REMOVAL
        Case 1:20-cr-00015-LMB Document 7 Filed 12/27/19 Page 8 of 23 PageID# 26

                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA

                              MINUTES -RULE 5/20 HEARING /DETENTION HEARING

Case No. 19-05288M                                           CourtSmart Courtsmart               Date: December 17, 2019

Present: The Honorable Alexander F. MacKinnon                                                          , U.S. Magistrate Judge

          Ilene Bemal                                   Ali Moghaddas                                Jeffrey Cheung/Cantonese
          Deputy Clerk                              Assistant U.S. Attorney                               Interpreter /Language


 USA v. Xueyong Wu                                              Attorney Present for Defendant:
                                                                                       Barry L. Greenhalgh

    ~ Present C~ Custody    ❑ Bond    ❑Not                      C~ Present ❑ CJA       C~ Retd    ❑ DFPD      ❑Not present


I. PROCEEDINGS:           ❑IDENTITY HEARING ❑REMOVAL HEARING ❑PRELIMINARY HEARING
                          ❑ RE POSSIBLE RULE 20 ❑ARRIVAL OF PROCESS
                          ~ FURTHER PROCEEDINGS RE Out of District case
D    Process     ❑received         ❑not received
❑    Witness(es) CST ❑Exhibits Marked               ❑See separate list.
❑    Court orders that exhibits be returned to the respective counsel /party of record. ❑See receipt for Release of Exhibits to
     Counsel.
                                                                                                        t ❑Information
❑    Court finds defendant ❑ to be the person ❑not to be the person charged in the ❑Indictmen
❑ Complaint.
                                                                                                           committed and that
❑ Court finds ❑probable cause ❑ no probable cause to believe that the offense so chazged has been
     the defendant has committed   it.
                                                                                                        in     district.
C~ 1T IS ORDERED that the defendant return to the originating disfict and proceedings be terminated this
C~ Defendant executed Waiver of Rights.            ❑Process received.        ❑Process not    received.
~ Court ORDERS defendant Held to Answer to Eastern                            District of Virginia
 ❑ Bond to transfer, if bail is posted. Defendant ordered   to report on or before
                                                                                                          to the district of
 C~ Final commitment and warrant of removal to issue directing the U.S. M I~1 to return the defendant
     origin. Date issued:     (Z,  —  Iii - I ~f            By:                   ~5
      ❑ Final commitment and warrant ofremoval are ordered stayed until
                                                                                                         Court, Central District
 ❑ Defendant executes Rule 20 consent form and is ordered HELD TO ANSWER to the U.S. District
      at ❑Los Angeles ❑Riverside ❑Santa Ana.
 Il. PROCEEDINGS: DETENTION HEARING
                                                                    ❑DENIED            ❑WITHDRAWN           ❑CONTINUED
  C~ Governments request for detention is: C~ GRANTED
  ❑ Counsel stipulation to bail.
  ❑ Court finds presumption under 18 USC 3142e                        has not been rebutted.
[~ Court ORDERS DEFENDANT PERMANENTLY DETAINED. See separate Detention Order.
  ❑ Court finds presumption under 18 USC 3142e                        has been rebutted.
  ❑ Court sets bail at: $                                     ❑SEE ATTACHED COPY OF CR-01 BOND FORM FOR
      CONDITIONS OF RELEASE.
                                                                                                          order re temporary
   ❑ Court orders that defendant be detained for a period not to exceed ten (10)Court days. See separate
      detention.
   ❑ Witnesses CST        ❑Exhibits Marked          ❑See separate list.
                                                                                                           Release of Exhibits
   ❑ Court orders that exhibits be returned to the respective counsel / party of record. ❑See Receipt for
   to Counsel. ❑Release Order Issued -Release No.:
 ❑ Court orders case continued to                                       at               ❑ a.m. ❑ p.m. for
      before Judge                                                       m courtroom
 E~ Other: Barn L. Greenhaleh substituted in as retained counsel for defendant.

                                                                                                         1.             7
                                                                                                        li.            : 10
                                                                                                 Deputy Clerk Initials   ~b

  M-50(06/10)                             MINUTES- RULE 5/20 HEARING /DETENTION HEARING
     Case 1:20-cr-00015-LMB Document 7 Filed 12/27/19 Page 9 of 23 PageID# 27




 1

 2

 3

 4

 5

 6

                              UNITED STATES DISTRICT COURT

 a                          CENTRAL DISTRICT OF CALIFORNIA
 9

io     U1~IITED STATES OF AMERICA,                            Case No. / 9 ~- DSO ~B M
li                          Plaintiff,
                                                              ORDER OF DETENTION
12

13

14
                     J
15                          Defendant.

16

17                                                     I.

is         A.~~    On motion ofthe Government in a case allegedly involving:
19             1.()      a crime of violence.
20             2.()      an offense with maximum sentence of life imprisonment or death.
21             3.~       a narcotics or controlled substance offense with maximum sentence
22                       often or more years.
23             4.()      any felony -where the defendant has been convicted of two or
24                       more prior offenses described above.
25             5.()      any felony that is not otherwise a crime of violence that involves a
26                       minor victim, or possession or use of a firearm or destructive device or
27                       any other dangerous weapon, or a failure to register under 18 U.S.0
2s                       § 225 .
                               ORDER OF DETENTION AFTER HEARING(18 U.S.C.§3142(1))
       CR-94                                                                             Page 1 of4
 Case 1:20-cr-00015-LMB Document 7 Filed 12/27/19 Page 10 of 23 PageID# 28



 i       B.~          On motion by the Government /( )on Court's own motion, in a case
 2                    allegedly involving:
 3           ~j On the further allegation by the Government of:
             '
 4            1. ~       a serious risk that the defendant will flee.
 5            2.()       a serious risk that the defendant will:
 6                a.()obstruct or attempt to obstruct justice.
                  b.()threaten, injure, or intimidate a prospective witness or juror or
 s                       attempt to do so.
 9       C.       The Governmen~~~ is/()is not entitled to a rebuttable presumption that no
to                condition or combination of conditions will reasonably assure the defendant's
11                appearance as required and the safety ofany person or the community.
12                                                     II.
13       A. ~j The Court finds that no condition or combination of conditions will
             i\


14                    reasonably assure:
15            1. ~) the appearance of the defendant as required.
16                       and/or

1~            2. (~      the safety of any person or the community.

is       B.~ The Court finds that the defendant has not rebutted by sufficient

19                    evidence to the contrary the presumption provided by statute.

20                                                    III.

al       The Court has considered:

22       A. the nature and circumstances of the offenses) charged, including whether the

23            offense is a crime of violence, a Federal crime of terrorism, or involves a minor

24            victim or a controlled substance, firearm, explosive, or destructive device;

25       B. the weight of evidence against the defendant;

26       C. the history and characteristics ofthe defendant; and

27
        D. the nature and seriousness ofthe danger to any person or to the community.

28

                               ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))
     CR-94                                                                                   Page 2 of4
 Case 1:20-cr-00015-LMB Document 7 Filed 12/27/19 Page 11 of 23 PageID# 29



 1                                                 IV.
 2       The Court also has considered all the evidence adduced at the hearing and the
 3       arguments   andlor    statements        of counsel, and             the   Pretrial   Services
 4       Report/recommendation.
 5                                                  V.

 6       The Court bases the foregoing findings) on the following:
         A.()     As to flight risk:
 s                   Lack of bail resources
 9                ❑ Refusal to interview with Pretrial Services
io              ,,~5( No stable residence or employment .ter•'~ V- S
li                ❑ Previous failure to appear or violations or probation, parole, or
12                   release
13                   Ties to foreign countries
14                   Unrebutted presumption [18 U.S.C. § 3142(e)(2)]
15

16

17

is       B.~      As to danger:

19                ❑ Nature of previous criminal convictions

20                   Allegations in present charging document

21                ❑ Substance abuse

22                ❑ Already in custody on state or federal offense

23                   Unrebutted presumption [18 U.S.C. § 3142(e)(2)]

24

25

26

27       C.() Defendant submitted to detention

28

                            ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(i])
     CR-94                                                                                     Page 3 of4
 Case 1:20-cr-00015-LMB Document 7 Filed 12/27/19 Page 12 of 23 PageID# 30



 i                                                   1~~ ~
 2        A.() The Court finds that a serious risk exists that the defendant will:
 3               1. Oobstruct or attempt to obstruct justice.
 4               2.()attempt to/( )threaten, injure or intimidate a witness or juror.
 5        B. The Court bases the foregoing findings) on the following:
 6

 7

 8

 9

10

li                                                   VII.
12        A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
13        B. IT IS FURTHER ORDERED that the defendant be committed to the custody
14            of the Attorney General for confinement in a corrections facility separate, to
15            the extent practicable, from persons awaiting or serving sentences or being
16            held in custody pending appeal.

1~        C. IT IS FURTHER ORDERED that the defendant be afforded reasonable

is            opportunity for private consultation with counsel.

19        D. IT IS FURTHER ORDERED that, on order of a Court of the United States or

20            on request of any attorney for the Government, the person in charge of the

21            corrections facility in which the defendant is confined deliver the defendant

22            to a United States marshal for the purpose of an appearance in connection

23            with a court proceeding.

24    DATED: ~ Z-~l7lza l~

25                                                                                   a



26                                                ALEXANDER F. acK     ON
                                                  iJNITED STATES MAGISTRATE JUDGE
27

28

                              ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))
     ~ya'11                                                                              Page 4 of4
~~
 >,                  Case 1:20-cr-00015-LMB Document 7 Filed 12/27/19 Page 13 of 23 PageID# 31




                                                                                           ' ~ ~E~ 12?.~19

                                       UNITED STATES DISTRICT COURT                                         - r",
                                      CENTRAL DISTRICT OF CALIFORNIA
        United States of America,                                  CASE A'U11~ER:




                              v.


           ~~~~,~ w                                                                      ADVISEMENT OF
                                                                                    DEFENDANT'S STATUTORY &
                                                      Defendant                      CONSTITUTIONAL RIGHTS

      You are in the United States District Court for the Central District of Californ
                                                                                       ia because you have been charged
      with a crime against the United States or a violation of probation, supervis
                                                                                     ed release, or pretrial release. The
      Court informs you that you have the following constitutional and statutor
                                                                                      y rights in connection with these
      proceedings:

             You have the right to remain silent. Anything you say, sign, or write can be used against
      any other case.                                                                                  you in this or in

               If you have not already received a copy ofthe charges, you will receive a copy today.
              You have the right to hire and be represented by a lawyer of your choosing at each
      these proceedings. If you cannot afford to hire a lawyer, you can apply to the Court           and every stage of
                                                                                            to have a lawyer appointed
      to represent you for free from the office of the Federal Public Defender or the
                                                                                         Indigent Defense Panel. The
      application for free counsel includes a financial affidavit, which you must sign under penalty
                                                                                                      of perjury. If you
      say something on the form that is not true or leave out material information, you could
                                                                                               be charged with another
      crime,such as perjury or makuig a false statement.
              If you are not a United States citizen, you may request that fine prosecution notify
                                                                                                   your consular office
      that you have been arrested. Even without such a request,the law may require the prosecut
                                                                                                  ion to do so.

                 IF YOU ARE MAKING YOUR INITIAL APPEARANCE BEFORE THE COURT
          You have a right to a bail hearing in which the Magistrate Judge will determine whe#her
  released from custody before trial. If you disagree with the Magistrate Judge's decision             you will be
                                                                                             , you can appeal that
  decision to another Judge of this Court. You or the prosecutor can request that the bail
                                                                                           hearing be continued to
  another day:
         If you have been chazged by complaint, you are entitled to a preliminary hearing within 14 days
                                                                                                                if the
  Magistrate Judge orders that you be detained pending trial, or 21 days if fine Magistrate Judge orders
                                                                                                          that you be
  released pending trial. In z preliminary hearing, the prosecution will attempt to show that there
                                                                                                          is probable
  cause to believe that you committed the crime charged in the complaint. You will
                                                                                               not be entitled to a
  preliminary hearing, however, if the prosecution obtains an indictment in your case before the time
                                                                                                           set for the
  prelimina~.y hearing. (Most often, the prosecutors in the Central District of California present
                                                                                                   their cases to the
  grand jury before the time set for the preliminary hearing and,therefore,no preliminary hearing
                                                                                                    is held.)

                                 IF YOU ARE CHARGED WITH A VIOLATION OF
                           SOUR CONDITIQllTS OF SUPERVISED RELEASE OR PROBATION
        If you are charged with a violation of the terms and condifiions of your supervised release or probati
                                                                                                               on
 and the Magistrate Judge detains you, you have the right to a preliminary hearing before a Magistra
                                                                                                     te Judge.

      CR-l0(06/18)            ADVISEMENT OF DEFENAANT'S STATUTORY & CONSTITUTIQNAL RIGHTS                        PAGE i OF 2
                                                                                                       continv_ed on Page 2
         Case 1:20-cr-00015-LMB Document 7 Filed 12/27/19 Page 14 of 23 PageID# 32


                             IF YOU ARE CHARGED IN ANOTHER DISTRICT
        If you have been arrested on a charge from another district, you are entitled to wait until the prosecution
produces a copy of the warrant authorizing your arrest. You are also entitled to an identity hearing in which the
prosecution would have the burden of proving there is probable cause to believe that you are the person named
in the charges. If you are charged in a complaint from another district, you may request to have a preliminary
hearing held in the charging district. If you are charged with a violation of a term of supervised release or
probation imposed in another district, you have a right to a preliminary hearing, which may, depending on
where the alleged violation occurred, be held either here or in the charging district.
         If you want to plead guilty ui the Central District of California, you may request to have your case
transferred to this district. To proceed in this district, the United States Attorneys for this district and the
charging district must agree to the transfer.

                               IF YOU ARE APPEARING FOR ARRAIGNMENT
        If you have been charged by indictment or information, you will be arraigned and maybe asked to enter
a not guilty plea today. After your arraignment, your case will be assigned to a District Judge of this Court for
all further proceedings, unless a Judge has already been assigned.
        You are entifled to a speedy and public trial byjury. The right to a jury trial can be waived.
        You are enfiit~ed to see and heaz the evidence and cross-examine the witnesses against you. You are
entitled to the processes of the Court to subpoena witnesses on your behalf without cost to you if you are
indigent. You do not have to prove your innocence. The prosecution has the biuden to prove your guilt
beyond a reasonable doubt


ACKNOWLEDGMENT OF DEFENDANT:

I have read fine above Advisement of Rights and understand it. I do not require a translation ofthis statement
nor.do I require an interpreter for court proceedings.
                                                                         %~~'"~ ~
   Dated:       lZ f 1~~ ~~
                                                                           Sign   re ofDe ndanf
                                                        ~Qr~

   I have personally heard a translation in the _                                      language read to me and
   understand the above Advisement of Rights.

    Dated:
                                                                           Signature o De en ant

STATEMENT OF THE INTERPRETER:
                                                                                                                 ;e.
   I have translated this Advisement of Rights to the

    Dated:

                                                                                     L-~CZ t
                                                                            'ni Name o Intery eter



STATEMENT 4F COUNSEL:
    I am satisfied that the defendant has read this Advisement of Rights          heard the interpretation
    thereof and that he/she understands it.                          /

    Dated:         I~(Z 1 ~-~

                      ADVISEMENT OF DEFENDANT'S STATITTORY &                                                 PAGE 2 OF 2
 CR-10(D6/is)
         Case 1:20-cr-00015-LMB Document 7 Filed 12/27/19 Page 15 of 23 PageID# 33

                                                                                                r IL~.D


                                                                                       211' DEC t 2 !M 1~~ ~
                                                                                                      f~is;~~ :. I ~     aj
                                                                                        ~.~T~;t~ u.s. c                 ~,
                                                                                        ~.~_~;~
                                                                                                  1~ ~t~W a~~ n

                                UNITED STATES DISTRICT COURT                           ~Y~      ----~'~"
                               CENTRAL DISTRICT OF CALIFO~N~V
                                                               CASE NUMBER
vet~~ S~5 a~~w~-~~a                                                                                 `•
                                         PLAINTIFFS)
                          V.



                                                                            AFFIDAVIT RE
                                       DEFEtv~`~rrT(s).               OUT-OF-DISTRICT WARRANT
      W(~. X ~~f ~G~G


The above-named defendant was charged b}~-,~~~~v~--~~:~~asz~~~rr-r=iur~~
in the Fa~,1,.Qr~                 District of                         on /~/~•/~
at.~;~C~~a.m./ ❑ p.m. The offense was allege       committed on or about /.2-//- /Gf
in violation o Tale Z/(~~ ~ ~J~/G ~/A'a~~ /J~J.S.C., Sections)
t0 Wlt: ~or1'S/l'fseJ -~O ~/fA.~1~/a- ~+Gt G~ ./`~ k,~~of~~- n~~d~.....~           ~A~i~f ~          ~~~IPwtitJaft/


A W1TT


Bond of$                           was ❑set /~ recommended.

Type of Bond:

Relevant documents)on hand (attach):


I swear that the foregoing is true and correct to ~-~~r~,x knowledge.
                                                ~ti ~., ~ _z
                                                    p     ~~.~
           before rr~e,
                                                     _
                                                                  ~~-Z~Z~~I                                            by
                                                   ~, ~ f~
                                                   ~rw ~-,.~7 putt' Clerk.
                                                        .~~''
                                                        11x1

                                                                                                  r
Siffre of                                                        Print Name of Agent


   ~   f~                                                          ~~e~0.~       j~~t~~~
Agency                                                           Title


CR-52(05/98)                       AFFIDAVIT RE OUT-OF-DISTRICT WARRANT
            Case 1:20-cr-00015-LMB Document 7 Filed 12/27/19 Page 16 of 23 PageID# 34

                                                                                                            ~~~~tu
                                                                                                ?1t~0~C
                                                                                                        12                       c''
                                        UNITED STATES DISTRICT COURT                ~ ~~        ~; - ri ~'•~~ ~tS j x,~    :~~
                                     CENTRAL DISTRICT OF CALIFORNIA                        V ~ ~.fi ~jy~                  " y
                                                                                           ~~~ --._._
                                                             CASE NUMBER:
UNITED STATES OF AMERICA
                                                 PLAINTIFF
                  V.

     wv, Xv~ya.~~.                                                   REPORT COMMENCING CRIMINAL
                                                                                    ACTION
 USMS#                                         DEFENDANT

TO: CLERK'S OFFICE, U.S. DISTRICT COURT

All areas must be completed. Any area not applicable or unknown should indicate "N/A".

 1• Date and time of arrest:   ~~, - /~.~9       ~~. Od                      ❑ AM        PM

2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
    any other preliminary proceeding:    ~ Yes     ~No

3. Defendant is in U.S. Marshals Service lock-up (in this court building):     Yes       ❑ No

4. Charges under which defendant has been book~d:
                           C.o~9P~y 1a cl~~^~~J$- ~•~.~c orb.,-~ rrc.~«3ro.-.,..s o~C.~c.~.....~
    o~~ U.~~ • F1~G'


5. Offense charged is a:       Felony      ❑Minor Offense          ❑Petty Offense      ❑Other Misdemeanor

6. Interpreter Required:   ~ No          Yes     Language:   ~~a,n~~1BS
                                                                      .e,
7• Year of Birth: ~L'~Z°~

8. Defendant has retained counsel:       ~No
    ❑ Yes        Name:         Q~l/~                                 Phone Number:       ~~


9• Name of Pretrial Services Officer notified: ,/~~
                                                  ;.r~~~ ~        ~eJ1 L~,
                                                                         '~
10. Remarks (if any):


11. Name:~~ia~„~                                       (please print)

12. Office Phone Number:~~~~G~~j
                               ~~
                                T                                        13. AgencY~ ~F.L~

14. Signature:                                                           15. Date: ~~/~fcf


CR-64 (05/ 18)                           REPORT COMMENCING CRIMINAL ACTION
                 Case 1:20-cr-00015-LMB Document 7 Filedhttp://156.131.20.221/cacd/CrimIntakeCal.N SF/1222c8c990b 1 f46...
                                                          12/27/19      Page 17 of 23 PageID# 35


                                                              UNITED STATES DISTRICT COURT
                                                             CENTRAL DISTRICT OF CALIFORNIA

         UNITED STATES OF AMERICA,                                                 Western Division                         UNDER SEAL
                                                                      Plaintiff,
                                          vs.                                      Case Number: 2:19-MJ-05288-1             Out of District Affidavit
                                                                                   Initial App. Date: 12/12/2019            Custody
         Xueyon~ Wu                                                                Initial App. Time: 2:00 PM




                                                                    Defendant.     Date Filed: 12/12/2019
                                                                                   Violation:21USC846, 18USC1956(h)
                                                                                   CourtSmart/ Reporter:

                PROCEEDINGS HELD BEFORE UNITED STATES                                                 CALENDAR/PROCEEDINGS SHEET
                 MAGISTRATE JUDGE: Alexander E MacKinnon                                               LOCAL/OUT-OF-DISTRICT CASE



         PRESENT:                   Bernal, Ilene                        11,
                                                                           ~ ~I~~~                             ~Q
                                                                                                                ~JCa tone e

                                        Deputy Clerk                          "   A istant U.S. Attorney                       nterpreter/Language
                 D INITIAL APPEARANCE NOT HELD -CONTINUED
                $3Defendant informed of charge and right to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
                      D preliminary hearing OR ~ removal hearing /Rule 20.
                    ,Defendant states true name is as charged D is
                 O Court ORDERS the caption ofthe Indicrinent/Information be changed to reflect defendant's different true name. Counsel are
                     directed to file all future documents reflecting the true name as stated on the record.
                ~I Defendant advised of consequences of false statement in financial affidavit. O Financial Affidavit ordered SEALED. ~ 11
                 D Attorney: Carel Ale, DFPD ~1 Appointed D Prev. Appointed ~ Poss. Contribution (see sepazate order) ~( ~~Q ~
                                                                                                                                                    aab~ _ /,~
                      i~ Special appearance by:                                                                                                       Y ZR~~"~'
                ~I Governments request for detention is: O GRANTED O DENIED ~ WITHDRAWN ['~ CONTINUED ~1~ ~~~ L~~                                               ,
                O Defendant is ordered: fJ Permanently Detained CJ Temporarily Detained (see separate order).
                D BAIL FIXED AT $                                             (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)                             '
                O Government moves to UNSEAL Complaint/Indictment/Information/Entire Case: D GRANTED O DENIED                               ~~.~
                D Preliminary Hearing waived.                                                                                                            prjJ~
                                                                                                                                                         ~
                 C7 Class B Misdemeanor C7 Defendant is advised of maximum penalties                                                         ~ ~C D,
                O This case is assigned to Magistrate Judge                                                     .Counsel aze directed to contact the clerk for
                    the setting of all further proceedings.
                D PO/PSA WARRANT D Counsel are directed to contact the clerk for
                    District Judge                                                               for the setting offurther proceedings.
                O Preliminary Hearing set for                                        at 4:30 PM
                O PIA set for:                                       at ]1:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
                i7 Governments motion to dismiss case/defendant                                                    only: C7 GRANTED C7 DENIED
                O Defendant's motion to dismiss for lack of probable cause: LJ GRANTED ~ DENIED
                D Defendant executed Waiver of Rights. D Process received.
                O Court ORDERS defendant Held to Answer to                                       District of
                     'l J Bond to transfer, if bail is posted. Defendant to report on or before
                     O Warrant ofremoval and final commitment to issue. Date issued:                                    By CRD:
                     D Warrant ofremoval and final commitme tare ordered stayed until
                   Case continued to (Date)              - ~- ~                        (Ti )                                   AM /
                   Type of Hearing: '~                   I-           ('Before Judge      ~~,          (Jyl                  /Duty agistrate Judge.
                   Proceedings will be held in t e D Duty Courtroom                                       Judge's Courtroom
                D Defendant committed to the custody of the U.S. Marshal O Summons: Defendant ordered to report to                    for processing.
                ~l Abstract of Court Proceeding(CR-53)issued. Copy forwarded to USM.
                O Abstract of Order to Return Defendant to Court on Next Court Day(M-20) issued. Original forwarded to USM.
                D RELEASE ORDER NO:
                D Other:
                                     O PSA C7 USPO                               D FINANCIAL                          D READY
                                                                                                                           Deputy Clerk Initials


          M-5 (10/13)                           CALENDAR/PROCEEDING SHEET -LOCAL/OUT-OF-DISTRICT CASE                                    Page 1 of 1




1 of 1                                                                                                                                 12/12/2019, 12:39 PM
       Case 1:20-cr-00015-LMB Document 7 Filed 12/27/19 Page 18 of 23 PageID# 36



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     ALI MOGHADDAS (Cal. Bar No. 305654)                             FLED
 4   Assistant United States Attorney                      CLERK U.S. DISTRICT COURT
     General Crimes Section
 5        1200 United States Courthouse                    ~;a   ~EC' 2 ~19
          312 North Spring Street                           ~'`.
 6        Los Angeles, California 90012                    ,~
          Telephone: (213) 894-1786                    ~ ~  yNr~~~sT   OF CALIFORNIA
                                                       ~__                   ~EPunr
 7        Facsimile: (213) 894-0141
          E-mail:    ali.moghaddas@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                           UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                No. CR 19-MJ--~

13              Plaintiff,                    GOVERNMENT'S NOTICE OF REQUEST FOR

14

15   XUEYONG WU,
     Aka ~~Antonio",
16
                Defendant.
17

18
          Plaintiff, United States of America, by and through its counsel
19
     of record, hereby requests detention of defendant and gives notice of
20
     the following material factors:
21
          1.    Temporary 10-day Detention Requested (~ 3142(d)) on the
22
                following grounds:
23
               a.   present offense committed while defendant was on release
24
                    pending (felony trial),
25
               b.   defendant is an alien not lawfully admitted for
26
                    permanent residence; and
27

28
     Case 1:20-cr-00015-LMB Document 7 Filed 12/27/19 Page 19 of 23 PageID# 37



 1           c.    defendant may flee; or

 2           d.    pose a danger to another or the community.

 3      2.    Pretrial Detention Requested (§ 3142(e)) because no

 4            condition or combination of conditions will reasonably

 5            assure:

 6            a.    the appearance of the defendant as required;

 7            b.    safety of any other person and the community.

:~
E       3.    Detention Requested Pending Supervised Release/Probation

 9            Revocation Hearing (Rules 32.1(a)(6), 46(d), and 18 U.S.C.

10            ~ 3143(a)):

11            a.    defendant cannot establish b"y clear and convincing

12                  evidence that he/she will not pose a danger to any

13                  other person or to the community;

14            b.    defendant cannot establish by clear and convincing

15                  evidence that he/she will not flee.

16      4.    Presumptions Applicable to Pretrial Detention (18 U.S.C.

17            ~ 3142(e)):

18            a.   Title 21 or Maritime Drug Law Enforcement Act (~~MDLEA")

19                  (46 U.S.C. App. 1901 et seq.) offense with 10-year or

20                  greater maximum penalty (presumption of danger to

21                 community and flight risk);

22            b.   offense under 18 U.S.C. ~~ 924(c), 956(a), 2332b, or

23                 2332b(g)(5)(B) with 10-year or greater maximum penalty

24                  (presumption of danger to community and flight risk);

25     ❑      c.   offense involving a minor victim under 18 U.S.C.

26                 ~~ 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251,

27                 2251A, 2252(a)(1)-(a) (3), 2252A(a) (1)-2252A(a) (4),

28

                                        2
      Case 1:20-cr-00015-LMB Document 7 Filed 12/27/19 Page 20 of 23 PageID# 38



 1                   2260, 2421, 2422, 2423 or 2425 (presumption of danger

 2                   to community and flight risk);

 3             d.    defendant currently charged with an offense described

 4                   in paragraph 5a - 5e below, AND defendant was

 5                   previously convicted of an offense described in

 6                   paragraph 5a - 5e below (whether Federal or

 7                   State/local), AND that previous offense was committed

 8                   while defendant was on release pending trial, AND the

 9                   current offense was committed within five years of

10                   conviction or release from prison on the above-

11                   described previous conviction (presumption of danger to

12                   community).

13   //        Government Is Entitled to Detention Hearing Under ~ 3142(f)

14             If the Case Involves:

15             a.    a crime of violence (as defined in 18 U.S.C.

16                  ~ 3156(a)(4)) or Federal crime of terrorism (as defined

17                  in 18 U.S.C. ~ 2332b(g)(5)(B)) for which maximum

18                   sentence is 10 years' imprisonment or more;

19             b.    an offense for which maximum sentence is life

20                  imprisonment or death;

21             c.    Title 21 or MDLEA offense for which maximum sentence is

22                   10 years' imprisonment or more;

23             d.    any felony if defendant has two or more convictions for

24                   a crime set forth in a-c above or for an offense under

25                   state or local law that would qualify under a, b, or c

26                   if federal jurisdiction were present, or a combination

27                   or such offenses;

28

                                          3
      Case 1:20-cr-00015-LMB Document 7 Filed 12/27/19 Page 21 of 23 PageID# 39



 1             e.    any felony not otherwise a crime of violence that

 2                   involves a minor victim or the possession or use of a

 3                   firearm or destructive device (as defined in 18 U.S.C.

 4                   ~ 921), or any other dangerous weapon, or involves a

 5                   failure to register under 18 U.S.C. ~ 2250;

 6             f.    serious risk defendant will flee;

 7        ❑    g.    serious risk defendant will (obstruct or attempt to

 8                   obstruct justice) or (threaten, injure, or intimidate

 9                   prospective witness or juror, or attempt to do so).

10   ❑    6.   Government requests continuance of              days for detention

11             hearing under ~ 3142(f) and based upon the following

12             reason(s):

13

14

15

16

17   //

18   //

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   //
       Case 1:20-cr-00015-LMB Document 7 Filed 12/27/19 Page 22 of 23 PageID# 40



 1     ❑   7.   Good cause for continuance in excess of three days exists in

 2              that:

 3

 4

 5

 6

 7

 8     Dated: December 12, 2019           Respectfully submitted,

 9                                        NICOLA T. HANNA
                                          United States Attorney
10
                                          BRANDON D. FOX
11                                        Assistant United States Attorney
                                          Chief, Criminal Division
12

13                                              /s/
                                          ALI MOGHADDAS
14                                        Assistant United States Attorney

15                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
16

17

18

19

20

21

22

23

24

25

26

27

f~:~

                                           5
  Case 1:20-cr-00015-LMB Document 7 Filed 12/27/19 Page 23 of 23 PageID# 41




                         IN THE UNITED STATES DISTRICT COURT

                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

                                                                   1 ~,~~~
THE UNITED STATES OF AMERICA,         )     CASE NO.

                                             DECLARATION OF SARAH WU IN
            Plaintiff,                )     SUPPORT OF AUTHORIZATION TO

                                            SERVE AS INTERPRETER
      vs.                             )

                                                           ,;,':                TRICT ~

XUEGONG WU,et. al.,                   )                   ~;:`     ~~-~ 16 ~~

            Defendant.                )
                                                      v            o,BrR~„T _


      I,SARAH WU,declare:

       declare that my date of birth is July 19, 1975 and my California Driver
License number is 64184218.

       have no criminal record.

       have served as an interpreter in the United States Immigration Court and
the Superior Court of California, pursuant to Court authorization.

       declare under penalty of perjury the foregoing is true and correct.

      Executed this December 16, 2019, at Monterey Park, California.

                                                            .~
                                       % ~~G~`~

                                   -'"~~SARAH WU
